DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Arguments
Applicant’s amendments necessitated the shift in grounds of rejection detailed below.  The shift in grounds of rejection renders Applicant’s arguments moot.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 1, 2, 4-6, 9, and 10 is/are rejected under 35 U.S.C. 103 as being unpatentable over Tsai et al. (US 20180175170 A1; Tsai) in view of Cheng et al. (US 20170047411 A1; Cheng).
Regarding claim 1, Tsai discloses a fin field effect transistor (FinFET) device structure, comprising: a fin structure (Fig. 5A, 204; ¶17) formed over a substrate (Fig.5A, 202;¶16) a gate structure (Fig. 5A, 220; ¶20) formed over the fin structure; and an epitaxial source/drain (S/D) structure (Fig. 5A, 240; ¶23) formed over the fin structure, wherein a top surface and a sidewall of the fin structure are surrounded by the epitaxial S/D structure (Fig. 5A, 240; ¶23), but is silent on wherein a first distance between an outer surface of the epitaxial S/D structure and the sidewall of the fin structure is greater than a second distance between the outer surface of the epitaxial S/D structure and the top surface of the fin structure.
Cheng discloses a finfet device structure where and epitaxial S/D structure (Fig. 5A,401; ¶38) surrounds a top surface and sidewall of a fin structure (Fig. 5A, 102; ¶38), wherein a first distance between an outer surface of the epitaxial S/D structure and the sidewall of the fin structure is greater than a second distance between the outer surface of the epitaxial S/D structure and the top surface of the fin structure.
Before the effective filing date of the invention it would have been obvious to one having ordinary skill in the art to have the epitaxial layer structure of Cheng for lowering the distributed device resistance.
	Regarding claim 2, Tsai in view of Cheng discloses the fin field effect transistor (FinFET) device structure as claimed in claim 1, wherein an interface (where gate and epitaxial layer contacts isolation and fin structure)  between the gate structure (Fig. 5A, 220; ¶20 Tsai) and the fin structure (Fig. 5A, 204; ¶17 Tsai) is level with or lower than an interface  (where gate and epitaxial layer contacts isolation and fin structure) between the epitaxial S/D structure (Fig. 5A, 240; ¶23 Tsai) and the fin structure (Fig. 5A, 204; ¶17 Tsai).
The epitaxial layer is a part of the fin structure.
Regarding claim 4, Tsai n view of Cheng discloses the fin field effect transistor (FinFET) device structure as claimed in claim 1, further comprising: an isolation structure (Fig. 5A, 210; ¶19 Tsai) formed over the substrate (Fig. 5A, 202; ¶16 Tsai), wherein an interface between the epitaxial S/D structure (Fig. 5A, 240; ¶23 Tsai) and the fin structure (Fig. 5A, 204; ¶17 Tsai) is higher than a top surface of the isolation structure. 
Regarding claim 5, Tsai n view of Cheng discloses the fin field effect transistor (FinFET) device structure as claimed in claim 1, wherein a ratio of the second distance to the first distance is in a range from about 0.5 to about 1.
Since the epitaxial layer (Fig. 5A, 240; ¶23 Tsai) is shown to be uniformly conformal to the fin (Fig. 5A, 204; ¶17 Tsai) the ratio would be about 1.
Regarding claim 6, Tsai n view of Cheng discloses the fin field effect transistor (FinFET) device structure as claimed in claim 1, further comprising: spacers (Fig. 5A, 230; ¶22 Tsai) formed between the gate structure (Fig. 5A, 220; ¶20 Tsai) and the epitaxial S/D structure (Fig. 5A, 240; ¶23 Tsai), wherein a bottom surface (directly on the epitaxial layer 240) of the spacers is higher than a bottom surface of the gate structure.
Regarding claim 9, Tsai in view of Cheng discloses the fin field effect transistor (FinFET) device structure as claimed in claim 1, further comprising: spacers (Fig. 5A, 230; ¶22 Tsai) formed between the gate structure (Fig. 5A, 220; ¶20 Tsai) and the epitaxial S/D structure (Fig. 5A, 240; ¶23 Tsai); and a dielectric portion (Fig. 5A, portion of the isolation structure 210; ¶21 Tsai) covered by the spacers, wherein the gate structure further comprises a gate dielectric layer (Fig. 3A, between 222 and 224; ¶20 High -k Tsai) and a gate electrode layer (Fig. 3A, 224; ¶20 Tsai) formed over the gate dielectric layer, and a dielectric constant of the gate dielectric layer is higher than a dielectric constant of the dielectric portion (Fig. 5A, 210; ¶19 silicon oxide Tsai).
Regarding claim 10, Tsai n view of Cheng discloses the fin field effect transistor (FinFET) device structure as claimed in claim 1, further comprising: an inter-layer dielectric structure (Fig. 7B, 258; ¶30 Tsai) formed to cover the outer surface of the epitaxial S/D structure (Fig. 7B, 240; ¶29 Tsai).

Claim 3 is/are rejected under 35 U.S.C. 103 as being unpatentable over Tsai et al. (US 20180175170 A1; Tsai) in view of Cheng et al. (US 20170047411 A1; Cheng) and further in view of Kim et al. (US 20180130886 A1; Kim).
Regarding claim 3, Tsai n view of Cheng discloses the fin field effect transistor (FinFET) device structure as claimed in claim 1, wherein the epitaxial S/D structure (Fig. 5A, 240; ¶23) has an inner surface in contact with the top surface and the sidewall of the fin structure (Fig. 5A, 204; ¶17), the inner surface is surrounded by the outer surface of the epitaxial S/D structure, but is silent on and the outer surface is rounded.
Kim is combined with Tsai for discloses the shape of S/D structures.
Kim discloses forming S/D structures with a rounded shape.
Before the effective filing date of the invention it would have been obvious to one having ordinary skill in the art to change the shape of the epitaxial S/D layer as an obvious design choice that would produce predictable results in accordance with the normal functionality of an epitaxial S/D layer . Also, such a modification would have involved a mere change in the shape of the component. A change in shape (configuration) is generally recognized as being within the level of ordinary skill in the art. 
Claims 7-8 is/are rejected under 35 U.S.C. 103 as being unpatentable over Tsai et al. (US 20180175170 A1; Tsai) in view of Cheng et al. (US 20170047411 A1; Cheng) and further in view of Colinge et al. (US20170084461 A1; Col).
Regarding claim 7, Tsai n view of Cheng discloses the fin field effect transistor (FinFET) device structure as claimed in claim 6, wherein the gate structure (Fig. 3A, 220; ¶20) further comprises a gate dielectric layer (Fig. 3A, between 222 and 224; ¶20) and a gate electrode layer (Fig. 3A, 224; ¶20) formed over the gate dielectric layer, but is silent on and a top surface of the gate dielectric layer is lower than the bottom surface of the spacers.
Col discloses a FinFET where and a top surface of the gate dielectric layer (Fig. 1D, 140; ¶16) is lower than the bottom surface of the spacers. (Fig. 1D, 180; ¶28)
Before the effective filing date it would have been obvious to one having ordinary skill in the art to place the spacers over the gate dielectric for using less material during spacer formation.
	Regarding claim 8, Tsai n view of Cheng discloses the fin field effect transistor (FinFET) device structure as claimed in claim 6, further comprising: but is silent on a mask layer formed over the gate structure, wherein a top surface of the mask layer is substantially level with a top surface of the mask layer.
Col discloses a FinFET with a mask layer (Fig. 1D, 160; ¶28) formed over the gate structure (Fig. 1D, 150; ¶25), wherein a top surface of the mask layer is substantially level with a top surface of the mask layer.
Before the effective filing date it would have been obvious to one having ordinary skill in the art to place a mask over the gate dielectric for protecting the gate during processing.
Allowable Subject Matter
Claims 11-20 are allowed.
The following is an examiner’s statement of reasons for allowance, which paraphrases and summarizes the claimed invention without intending to be limiting, wherein the legally defined scope of the claimed invention is defined by the allowed claims themselves in view of the written description under 35 USC 112. This statement is not intended to necessarily state all the reasons for allowance or all the details why the claims are allowed and has not been written to specifically or impliedly state that all the reasons for allowance are set forth (MPEP 1302.14).
Regarding claim 11, the references of the Prior Art of record and considered pertinent to the applicant's disclosure and to the examiner’s knowledge does not teach or render obvious, at least to the skilled artisan, the instant invention regarding: " wherein an interface between the epitaxial S/D structures and a top surface of the fin structure is higher than an interface between a bottom surface of the gate structure and the top surface of the fin structure.”, as recited in Claim 11, with the remaining features.
Regarding claim 16, the references of the Prior Art of record and considered pertinent to the applicant's disclosure and to the examiner’s knowledge does not teach or render obvious, at least to the skilled artisan, the instant invention regarding: " wherein the gate dielectric layer is separated from the spacers via the gate electrode layer.”, as recited in Claim 16, with the remaining features.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LAWRENCE C TYNES JR. whose telephone number is (571)270-7606. The examiner can normally be reached 9AM-5PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Zandra Smith can be reached on (571) 272-2429. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/LAWRENCE C TYNES JR./           Examiner, Art Unit 2816